Filed 8/10/22 In re V.G. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE
 In re V.G., et al., Persons Coming                             B312283
 Under Juvenile Court Law.
 _______________________________                                (Los Angeles County Super.
 LOS ANGELES COUNTY                                              Ct. No. 20CCJP02413 B, C, D)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 R.G. et al.,

           Defendants and Appellants.

      APPEAL from orders of the Superior Court of Los Angeles
County, Jean M. Nelson, Judge. Affirmed.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendants and Appellants.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                                ________________________
                         INTRODUCTION
       Father appeals from the juvenile court’s exit and custody
orders, after the court found jurisdiction over his children six
months earlier based on father’s domestic violence and child
abuse. The orders required father’s visitation with the three
children to be monitored. Father argues the monitoring condition
was not supported by substantial evidence. We affirm as father
has forfeited this argument.
        FACTUAL AND PROCEDURAL BACKGROUND
       The parents have four children together, ages 16, 14, 11
and 91 Father also has an older child by another woman; this
older half-sibling is mentioned in the jurisdictional findings, but
is not part of this dependency case. Only the three youngest
children are involved in the present appeal.
       The parents were married in 2010. In 2020, mother asked
father for a divorce and began seeing another man.
1.     Jurisdiction
       On September 22, 2020, the juvenile court sustained a
Welfare and Institutions Code section 300 petition and found
jurisdiction over the four children based on father’s domestic
violence toward mother, father’s physical abuse of the children,
and father’s inappropriate conduct toward his oldest child (the
half-sibling).2 The sustained allegations included: (1) in April
2020, while in front of two of the children, father smashed the
windows of a car occupied by mother, injuring her, and then


1     These are the ages of the children at the time jurisdiction
was terminated in March 2021.

2    All further undesignated statutory references are to the
Welfare and Institutions Code.



                                 2
attacked and injured her boyfriend (who was also in the car) with
a metal bat; (2) on multiple occasions, father pushed mother,
threw her against a wall, threw objects at mother, grabbed
mother’s hair, and struck mother; (3) on multiple occasions,
father pulled his 14-year-old son’s hair, slammed him into a wall,
threw him to the ground, kicked him, slapped and punched him,
struck him with a belt, and made him kneel while holding a
heavy cross until he fell asleep; (4) on multiple prior occasions,
father grabbed the two youngest children by their hair and forced
them to their knees; and (5) father excluded his oldest child (the
half-sibling) from the home and made him sleep outside.
       The juvenile court ordered the children removed from
father’s physical custody and placed with mother.3 The court
granted mother family maintenance services, and ordered father
to participate in a domestic violence for perpetrators program, a
parenting program, an anger management program, individual
counseling to address case issues, and on-demand drug testing
upon reasonable suspicion of drug or alcohol use. The court
granted father monitored visitation with the children.
       In November 2020, the court granted mother’s petition for a
domestic violence restraining order against father. At the
hearing, father continued to deny the April 2020 domestic
violence involving the metal bat.
2.     Reunification Period
       By the time of the six-month review hearing, father was
participating in the court-ordered programs, except for anger


3      The 16-year-old was eventually placed in the home of the
older half-sibling, and was not a part of the custody and
visitation order. The three youngest children remained in
mother’s custody.



                                3
management. Father had not visited his three youngest children
because they did not want to see him. Mother reported father
interfered with her custodial responsibilities by making medical
and dental appointments for the children without consulting her,
and providing misinformation to the children’s medical providers
to prevent her from accessing her oldest child’s records. Police
arrested father twice for violating the restraining order.
3.     Exit Order
       On March 23, 2021, the juvenile court held a section 364
status review hearing. DCFS recommended that the juvenile
court terminate its dependency jurisdiction over the three
younger children and issue a final custody order that granted
mother and father joint legal custody of the children, mother sole
physical custody, and father monitored visitation. Counsel for
the children asked the court to grant mother sole legal and
physical custody. Father’s counsel argued that the court should
maintain jurisdiction for another six months for father to
complete his case plan and for DCFS to continue encouraging the
children to visit father.
       The juvenile court found the conditions that justified the
initial exercise of jurisdiction no longer existed and were not
likely to exist if supervision was withdrawn. The court
terminated its jurisdiction over the children. The court granted
mother sole legal and physical custody of the children and father
monitored visitation. The court observed father was only halfway
through his domestic violence program and had not accepted
responsibility for his violent conduct toward mother (as shown by
his counsel’s argument at the restraining order hearing where
father continued to deny the April 2020 domestic violence had
occurred).




                                4
        As for father’s visitation, the juvenile court initially stated
monitored visits were to take place at a minimum of two to three
times per week, and for each visit to be two to three hours in
duration. In response, mother’s counsel informed the court that
the children were terrified of father because they believed father
was stalking mother. Mother’s counsel asked for visits initially
to occur telephonically. Children’s counsel joined in this request
based on the same concerns. Children’s counsel requested
visitation be limited to once a week and be monitored by a
professional monitor.
        Father’s counsel objected to telephonic visitation in lieu of
in-person visits. He asked for in-person visits two to three times
per week for two to three hours. Father’s counsel stated,
“Possibly a professional monitor would likely be needed as there
is still the restraining order and the discord between the
parents.” Father made no request for the court to grant him
unmonitored visitation. On the contrary, his counsel’s suggestion
that a professional monitor was likely necessary in order for
father to comply with the restraining order showed that father
understood the visits would be monitored.
        Following argument, the juvenile court stated it was
“concerned about the father using the visits to get at mother, to
stalk her, to gain information. The father has proven himself to
be very predatory . . . towards the mother.” The court ordered
that visitation be limited to one time per week by phone,
professionally monitored, and paid for by father. The court
stated that this would prevent father from watching mother as
she brought the children to and from visits, and speaking
inappropriately to the children during visits. The court also
ordered father to complete his domestic violence program, anger




                                  5
management training, and individual counseling to the point that
he acknowledges his role in the domestic violence toward mother.
       The court directed the parties to prepare a proposed
custody order. The court stayed its order terminating jurisdiction
pending receipt of the proposed custody order. On April 5, 2021,
the juvenile court issued the juvenile custody order, providing
mother sole legal and physical custody of the children, and father
weekly visits “by electric [sic] means, phone, or web-meeting,” to
be monitored by a professional monitor.
       On April 21, 2021, father timely appealed from the orders
made at the March 23, 2021 hearing.
                            DISCUSSION
       Father contends the visitation orders’ requirement that
visitation be supervised was not supported by substantial
evidence. In its brief, DCFS responds father forfeited his
challenge to the monitoring requirement because father did not
request unmonitored visits, nor did he object when the court
ordered monitored visitation. In fact, father’s counsel conceded a
professional monitor would likely be necessary due to the existing
restraining order against father and the discord between the
parents. Father did not file a reply brief and has left DCFS’s
forfeiture argument unchallenged.
       “A party forfeits the right to claim error as grounds for
reversal on appeal when he or she fails to raise the objection in
the trial court. [Citations.] Forfeiture, also referred to as
‘waiver,’ applies in juvenile dependency litigation and is intended
to prevent a party from standing by silently until the conclusion
of the proceedings.” (In re Dakota H. (2005) 132 Cal.App.4th 212,
221–222.) For example, in In re Anthony P. (1995)
39 Cal.App.4th 635, at a section 366.26 hearing the mother did




                                6
not raise the issue of sibling visitation. On appeal, the mother
contended the order terminating her parental rights should be
reversed because the juvenile court failed to provide for ongoing
sibling visitation in the permanent plan. The appellate court
concluded the mother waived her right to appeal that part of the
order because she failed to raise the point below. (Id. at p. 641.)
       We agree father has forfeited his challenge to the
monitored visitation order. DCFS acknowledges the appellate
court has discretion to excuse forfeiture under limited
circumstances not present here. We decline to address the merits
because father’s appeal neither presents a pure question of law,
which can be decided based on undisputed facts (see In re
Nickolas T. (2013) 217 Cal.App.4th 1492, 1501), nor involves an
“important legal issue” (see In re S.B. (2004) 32 Cal.4th 1287,
1293, superseded on other grounds by statute as stated in In re
S.J. (2008) 167 Cal.App.4th 953, 962).
                           DISPOSITION
       The juvenile court’s orders are affirmed.




                                    RUBIN, P. J.
WE CONCUR:




                        BAKER, J.               MOOR, J.




                                7